Citation Nr: 0724990	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-37 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of abdominal trauma, status post laparotomy and 
splenorrhaphy.

2.  Entitlement to service connection for superficial 
gastritis, mild esophagitis, mild duodenitis, and 
Helicobacter pylori, claimed as secondary to service-
connected laparotomy and splenorrhaphy.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to an effective date earlier than July 18, 
2002, for the award of compensation benefits pursuant to 
38 C.F.R. § 4.30 following right wrist surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from October 1984 to July 
1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from February 2002, March 2003, and April 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran testified before the undersigned at 
a Travel Board hearing conducted at the RO in May 2007.

In April 2007, the veteran submitted a claim requesting 
entitlement to benefits pursuant to 38 C.F.R. § 4.30 for 
surgical treatment of the right thumb.  That issue is hereby 
referred to the RO for adjudication.

The issues of entitlement to compensable evaluation for the 
residuals of abdominal trauma, status post laparotomy and 
splenorrhaphy and entitlement to service connection for the 
residuals of a head injury are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notice when further action is required on the 
part of the appellant.



FINDINGS OF FACT

1.  The veteran does not suffer from for superficial 
gastritis, mild esophagitis, mild duodenitis, and 
Helicobacter pylori which are related to his service-
connected laparotomy and splenorrhaphy.

2.  The veteran was hospitalized for the surgical treatment 
of his service-connected right wrist disability on July 18, 
2002.


CONCLUSIONS OF LAW

1.  Superficial gastritis, mild esophagitis, mild duodenitis, 
and Helicobacter pylori were not incurred in or aggravated by 
service and are not proximately due to or the result of the 
service-connected laparotomy and splenorrhaphy.  38 U.S.C.A. 
§§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.310(a) (2006).

2.  The criteria for an effective date earlier than July 18, 
2002, for the award of benefits pursuant to 38 C.F.R. § 4.30 
following right wrist surgery have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159, 4.30 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In June and August 2001, and February 2004, the RO sent the 
veteran letters informing him of the types of evidence needed 
to substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, August 2003, March 
2005, and October 2005 SOC's and October 2005 and August 2006 
SSOC's provided him with an additional 60 days to submit more 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision, since the veteran was 
provided with the Dingess provisions in March 2006.

II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  Any additional impairment of earning capacity 
resulting from a service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
also warrants compensation.  See Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  When service connection is thus 
established for a secondary disorder, the secondary condition 
is considered a part of the original disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in this appeal.

B.  Earlier effective date

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section, effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
38 C.F.R. §3.105(e).  Such total rating will be followed by 
appropriate schedular evaluations.  When the evidence is 
inadequate to assign a schedular evaluation, a physical 
examination will be scheduled and considered prior to the 
termination of a total rating under this section.  
(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:  

(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 
1, 1989.)  

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited). (Effective as to outpatient 
surgery March 1, 1989.)  

(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient 
treatment March 10, 1976.)    See 38 C.F.R. § 4.30 
(2006).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

A.  Service connection
        
The veteran has contended that he suffers from gastritis, 
mild esophagitis, mild duodenitis, and H. pylori bacteria as 
a direct result of the service-connected abdominal trauma, 
status post laparotomy.  He stated that he has reflux 
symptoms and stomach pain.

VA afforded the veteran a VA examination in August 2001.  An 
upper gastrointestinal series revealed the presence of 
esophagitis.  There were no pylori bacteria present.  The 
examiner commented that "there is no direct relationship 
between the patient's current problem with reflux and his 
ruptured spleen and surgery for it."

The veteran also submitted numerous VA treatment records 
developed between 2000 and 2006.  These showed various 
complaints concerning the stomach and treatment for peptic 
ulcer disease, gastroesophageal disease (GERD), esophagitis, 
duodenitis, and gastritis.  None of these records related 
these disorders to the service-connected abdominal trauma, 
status post lapaortomy.

After a careful review of the evidence of record, the Board 
finds that service connection for superficial gastritis, mild 
esophagitis, mild duodenitis, and Helicobacter pylori as 
secondary to the service-connected laparotomy and 
splenorrhaphy has not been established.  While the evidence 
clearly shows current diagnoses of gastritis, GERD, 
esophagitis, and duodenitis, as well as the service-connected 
laparotomy and splenorrhaphy, there is no objective 
indication of an etiological relationship between the two.  
In fact, the VA examiner in August 2002 specifically stated 
that there was no relationship between the service-connected 
abdominal trauma and the development of gastritis, GERD, 
esophagitis, and  duodenitis.  As a result, the preponderance 
of the evidence is against the veteran's claim for service 
connection for superficial gastritis, mild esophagitis, mild 
duodenitis, and Helicobacter pylori, claimed as secondary to 
his service-connected laparotomy and splenorrhaphy.

B.  Earlier effective date

The veteran was service connected for residuals of a right 
wrist dislocation with a history of median nerve compression 
by a rating action issued in June 1988.  It was subsequently 
determined that he would benefit from a wrist fusion.  He was 
admitted on July 18, 2002, and the procedure was performed 
that day.  A fusion plate, screws, and a bone graft were 
used.  Good alignment was achieved, and a long-arm splint was 
applied.  He was discharged that same day, and he was 
scheduled for a follow-up visit in 10 days.  A rating action 
was issued in March 2003, which assigned an effective date 
for the temporary 100 percent convalescence evaluation of 
July 18, 2002, the day of the surgery.  

Upon careful review of the evidence of record, it is found 
that an effective date earlier than July 18, 2002, for the 
award of a temporary 100 percent disability evaluation 
pursuant to 38 C.F.R. § 4.30 for a period of convalescence is 
not warranted.  The evidence indicates that the veteran was 
admitted on July 18, 2002, and underwent a wrist fusion that 
same day.  Under the applicable law, there is no basis upon 
which to grant an earlier effective date for this total 
disability evaluation.  The law clearly states that the 
effective date of an award of a temporary 100 percent 
disability evaluation for a period of convalescence is 
effective the date of hospital admission or outpatient 
treatment for the service-connected disability.  Since 
July 18, 2002, was the date of the admission for the right 
wrist fusion, this is the date that entitlement to benefits 
pursuant to 38 C.F.R. § 4.30 became effective.  There is no 
legal basis that would permit an earlier effective date.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date earlier than July 
18, 2002, for the award of benefits pursuant to 38 C.F.R. 
§ 4.30.


ORDER

Entitlement to service connection for superficial gastritis, 
mild esophagitis, mild duodenitis, and Helicobacter pylori as 
secondary to the service-connected laparotomy and 
splenorrhaphy is denied.

Entitlement to an effective date earlier than July 18, 2002 
for the award of compensation benefits pursuant to 38 C.F.R. 
§ 4.30 following right wrist surgery is denied.

REMAND

The veteran contends that he should be awarded a higher 
disability evaluation for his service-connected abdominal 
trauma, status post laparotomy and splenorrhaphy.  He has 
stated he suffers from abdominal pain, scars, and adhesions.  
Therefore, he believes that an increased evaluation should be 
awarded.  

The Board notes that the veteran's abdominal trauma residuals 
were last examined by VA in August 2001.  While he has sought 
treatment since this examination, the Board finds that these 
records are not sufficient to provide a complete description 
of the current nature and degree of severity of this 
condition.  Therefore, another VA examination would be 
helpful prior to a final determination of this claim.

The veteran has also contended that service connection for 
head injury residuals should be awarded.  The objective 
evidence of record indicates that he had sustained a closed 
head injury at the time of a motor vehicle accident in 
service.  The post-service VA treatment records show that he 
has recently begun to complain of migraine headaches, which 
he attributes to this head injury.  The Board finds that an 
examination would be helpful in this case to ascertain 
whether the veteran currently has any head injury residuals, 
to include migraine headaches.  

The veteran is hereby advised of the importance of reporting 
for any scheduled VA examination, and of the conequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the Cleveland VA Medical Center 
and request that they provide copies of the 
veteran's treatment records developed between 
May 1, 2006, and the present.  All efforts to 
obtain these records must be documented for 
the record.  If there are no records 
available, it is must be so stated, in 
writing, for the record.

2.  Afford the veteran a gastrointestinal 
examination in order to determine the exact 
nature and degree of severity of the service-
connected abdominal trauma, status post 
laparotomy and splenorrhaphy residuals.  The 
claims file must be made available to the 
examiner to review in conjunction with the 
examination, and the examiner must indicate in 
the examination report that the claims folder 
was so reviewed.  All indicated special 
studies deemed necessary must be conducted, 
with complete rationale for any opinions 
expressed.

3.  Afford the veteran a neurological 
evaluation in order to ascertain whether or 
not he suffers from any residuals, to include, 
but not limited to, migraine headaches, 
related to the closed head injury noted in the 
service medical records.  The claims file, to 
include the service medical records, must be 
made available to the examiner to review in 
conjunction with the examination, and the 
examiner must indicate in the examination 
report that the claims folder was so reviewed.  
All indicated special studies deemed necessary 
must be conducted.  A complete rationale for 
any opinions expressed must be provided.

4.  Once the above-requested development has 
been completed, the veteran's claims for 
entitlement to a compensable evaluation for 
the residuals of abdominal trauma, status post 
laparotomy and splenorrhaphy and for 
entitlement to service connection for the 
residuals of a head injury must be 
readjudicated.  If the decisions remain 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate SSOC, and an opportunity to 
respond.  The claims folder must then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


